UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-7693



ERNEST DOE,

                                              Petitioner - Appellant,

          versus


CHARLES M. CONDON, Attorney General of the
State of South Carolina; STATE OF SOUTH
CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-99-992-3-22BC)


Submitted:    March 22, 2001                 Decided:   March 29, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest Doe, Appellant Pro Se. William Edgar Salter, III, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Doe seeks to appeal the district court’s order adopting

the magistrate judge’s recommendation and denying relief on Doe’s

28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition.    We dismiss

the appeal for lack of jurisdiction because Doe’s notice of appeal

was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6).     This appeal period is “mandatory and jurisdic-

tional.”   Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on Octo-

ber 2, 2000.   Doe’s notice of appeal was filed, at the earliest, on

November 13, 2000.    Because Doe failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED


                                  2